NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 13 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

NORA ESTELA CORNEJO-DE FRANCO;                  No.    18-72950
et al.,
                                                Agency Nos.       A208-170-459
                Petitioners,                                      A208-170-313
                                                                  A208-170-456
 v.                                                               A208-170-457
                                                                  A208-170-458
WILLIAM P. BARR, Attorney General,

                Respondent.                     MEMORANDUM*

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 6, 2020**

Before:      BERZON, N.R. SMITH, and MILLER, Circuit Judges.

      Nora Cornejo-De Franco, a native and citizen of El Salvador, petitions pro

se on behalf of herself, her husband, and her three children for review of the Board

of Immigration Appeals’ (“BIA”) order dismissing her appeal from an immigration

judge’s decision denying their applications for asylum, withholding of removal,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and relief under the Convention Against Torture (“CAT”). We have jurisdiction

under 8 U.S.C. § 1252. We review the agency’s factual findings for substantial

evidence. Garcia-Milian v. Holder, 755 F.3d 1026, 1031 (9th Cir. 2014). We

deny the petition for review.

      Substantial evidence supports the BIA’s finding that Cornejo-De Franco

failed to establish that the harm she and her family suffered or fear in El Salvador

was or would be on account of a protected ground. See Zetino v. Holder, 622 F.3d

1007, 1016 (9th Cir. 2010) (an applicant’s “desire to be free from harassment by

criminals motivated by theft or random violence by gang members bears no nexus

to a protected ground”). Thus, Cornejo-De Franco’s asylum and withholding of

removal claims fail.

      In her opening brief, Cornejo-De Franco does not challenge the BIA’s denial

of her CAT claim. See Lopez-Vasquez v. Holder, 706 F.3d 1072, 1079–80 (9th

Cir. 2013) (issues not specifically raised and argued in a party’s opening brief are

waived). Thus, we deny the petition for review as to CAT relief.

      PETITION FOR REVIEW DENIED.




                                          2